Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is by and among First Busey
Corporation (“First Busey”), FirsTech, Inc. (“First Tech”), and together with
First Busey, “Employer”) and Howard Mooney (“Executive,” and together with
Employer, the “Parties”).

 

RECITALS

 

A.            The FirsTech is a wholly owned subsidiary of First Busey.

 

B.            Executive is currently employed by Employer pursuant to that
certain employment agreement dated July 30, 2007, as subsequently amended (the
“Prior Employment Agreement”);

 

C.            Employer has determined it to be in its best interests to enter
into this Agreement pertaining to the employment of Executive as of and
following the Effective Date (as defined below).

 

D.            Executive desires to be employed by Employer as of and following
the Effective Date in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:

 

AGREEMENTS

 

Section 1.              Prior Employment Agreement. This Agreement supersedes
all of the terms and conditions of the Prior Employment Agreement and any such
Prior Employment Agreement shall become null and void as of the Effective Time,
and the parties thereunder shall have no rights or interests therein.

 

Section 2.              Term with Automatic Renewal Provision.  This Agreement
shall be effective as of February 1, 2014 (the “Effective Date”).  Subject to
the terms of this Agreement, the term of this Agreement (the “Term”) and
Executive’s employment hereunder shall be for a period of one (1) year
commencing as of the Effective Date.  The Term shall automatically renew for one
(1) additional year at the end of the then existing Term, unless either Party
provides written notice to the other Party not less than ninety (90) days prior
to the end of the then existing Term that such Party does not wish to extend the
Term.

 

Section 3.              Employment.

 

(a)           Positions and Duties.  Subject to the terms of this Agreement,
Executive shall devote Executive’s full business time, energies and talent to
serving as the President and Chief Executive Officer of FirsTech and as the
Chief Information Officer of First Busey, at the direction of the Chief
Executive Officer of First Busey (the “CEO”).  Executive shall perform all
duties assigned to Executive faithfully, loyally and efficiently, and shall have
such duties, authority and responsibilities as may be assigned to Executive from
time to time by the CEO, which duties, authority and responsibilities shall
include those customarily held by such officer

 

--------------------------------------------------------------------------------


 

of comparable companies, subject always to the charter and bylaw provisions and
policies of Employer and the directions of the CEO.  Executive shall perform the
duties required by this Agreement at Employer’s principal place of business
unless the nature of such duties requires otherwise.  Notwithstanding the
foregoing, during the Term, Executive may devote reasonable time to activities
other than those required under this Agreement, including activities of a
charitable, educational, religious or similar nature (including professional
associations) to the extent such activities do not in any material way inhibit,
prohibit, interfere with or conflict with Executive’s duties under this
Agreement or conflict in any material way with the business of Employer.

 

(b)           Transfers.  The Board of Directors of First Busey (the “Board”)
may, in its sole discretion, cause Executive’s employment to be transferred from
Employer to any wholly-owned subsidiary of First Busey, in which case all
references in this Agreement to “Employer” shall be deemed to refer to such
subsidiary (and First Busey, if applicable).

 

Section 4.              Compensation and Benefits.  Subject to the terms of this
Agreement, during the Term of this Agreement, Employer shall compensate
Executive for Executive’s services as follows:

 

(a)           Base Compensation.  Executive’s annual base salary rate shall be
Two Hundred and Thirty-Five Thousand Dollars ($235,000.00) (the “Base Salary”),
which shall be payable in accordance with Employer’s normal payroll practices as
are in effect from time to time.  Beginning in 2014 and annually thereafter, the
Board shall review Executive’s Base Salary at such time as it reviews Employer’s
executive compensation to determine whether Executive’s Base Salary should be
maintained at its existing level or increased, with any increase being effective
as determined by the Board.

 

(b)           Discretionary Performance Bonus.  Employer shall consider
Executive for a bonus each year during the Term based on performance criteria
established by the Board and/or the CEO and any other factors deemed by the
Board to be appropriate.  Bonuses shall be awarded, if at all, in the sole
discretion of the Board, and nothing in this Agreement shall require the payment
of a bonus in any given year.  For purposes of this Agreement, bonuses shall be
considered earned when all corporate action has been taken to determine such
bonuses.  Payment of any such bonus shall be made as soon as practicable after
it is earned, but in no event later than two and one-half (2½) months following
the end of the calendar year in which it is earned; provided that, Bonuses shall
not be considered earned until the Board has made all determinations and taken
all actions necessary to establish such bonuses.

 

(c)           Long Term Incentive Program.  Executive shall be eligible to
participate in Employer’s long-term equity incentive program, as determined in
the sole discretion of the Board (or an authorized committee thereof).

 

(d)           Profit Sharing Benefit.  Executive shall be eligible to receive an
annual profit sharing benefit based on the combined amount of Executive’s Base
Salary and, if applicable, Executive’s discretionary performance bonus, after
Executive meets the eligibility requirements of the applicable profit sharing
plan.  The Board shall decide the exact amount of

 

2

--------------------------------------------------------------------------------


 

this benefit annually in its sole discretion.  Employer shall contribute this
benefit for the account of Executive to Employer’s tax-qualified retirement plan
and/or any nonqualified deferred compensation plan that Employer establishes or
maintains.  All such profit sharing benefit payments shall be determined and
governed by the terms of the applicable plan.  Employer shall have no obligation
to continue to maintain any particular benefit plan or arrangement and the
profit sharing benefit described in this Section 4(d) may be amended or
terminated by Employer at any time for any reason or no reason, provided such
amendment or termination applies to all other similarly situated senior
executives of Employer.

 

(e)           Reimbursement of Expenses.  Employer shall reimburse Executive for
all travel, entertainment and other out-of-pocket expenses that Executive
reasonably and necessarily incurs in the performance of Executive’s duties under
this Agreement.  Executive shall document these expenses to the extent necessary
to comply with all applicable laws and Employer policies.  Any reimbursement
payments hereunder shall be made as soon as practicable, and when taxable to
Executive, in no event later than two and one-half (2½) months following the end
of the year in which the corresponding expenses are incurred.

 

(f)            Other Benefits.  Executive shall be eligible to participate,
subject to the terms thereof, in all Employer retirement plans and health,
dental, life insurance and similar plans, as may be in effect from time to time
with respect to similarly situated senior executives.  In addition to the
foregoing benefits, Executive shall continue to be eligible to participate in
Employer’s key life insurance program following the Effective Date (which entry
date was September 1, 2003) with a death benefit amount of one million dollars
($1,000,000.00), subject to insurability and all other terms of such program.

 

(g)           Vacations.  Executive shall be subject to Employer’s general
vacation policy as may be in effect from time to time, but shall accrue not less
than twenty-five (25) days of paid vacation annually.

 

(h)           Withholding.  Employer may withhold any applicable federal, state
and local withholding and other taxes from payments that become due or
allowances that are provided to Executive.

 

Section 5.              Rights and Payments Upon Termination.  Either Party may
terminate Executive’s employment under this Agreement pursuant to the terms of
this Section 5.  Executive’s right to benefits and payments, if any, for periods
after the effective date of Executive’s termination of employment with Employer
(the “Termination Date”) shall be determined in accordance with this Section 5:

 

(a)           Termination Without Cause.  Either Party may terminate this
Agreement and Executive’s employment hereunder for any reason by delivering
written notice of termination to the other Party no fewer than thirty (30) days
before the Termination Date (provided that such notice shall not be required in
a Termination for Cause (as defined below)), which date shall be specified in
the notice of termination.  Employer may provide for an earlier Termination
Date, provided Employer pays to Executive the Base Salary that would have been
earned during such notice period.  Any payment in lieu of notice pursuant to
this Section 5(a)

 

3

--------------------------------------------------------------------------------


 

shall be made in a single lump sum on the first payroll date following the
Termination Date.  If Executive voluntarily terminates Executive’s employment
under this Agreement other than pursuant to Section 5(c) (Termination for Good
Reason), then Employer shall be required to pay Executive the Accrued Amounts,
and Employer shall have no further obligations to Executive under this
Agreement.  “Accrued Amounts” shall be the following amounts as have accrued
through the Termination Date: (i) earned but unpaid Base Salary, (ii) earned but
unpaid bonus under Section 4(b), (iii) accrued but unpaid vacation pay; and
(iv) provided Executive submits the required documentation in accordance with
established policies and within thirty (30) days of the Termination Date,
unreimbursed business expenses incurred during the Term.

 

(b)           Termination for Cause.  Employer may terminate this Agreement and
Executive’s employment hereunder immediately for Cause by delivering written
notice of termination to Executive (with such notice being delivered no less
than thirty (30) days before the Termination Date in the event of a termination
based on either a curable breach or failure under subsection (vii) below or
subsection (viii) below).  “Cause” for termination shall exist if: 
(i) Executive engages in one (1) or more unsafe or unsound banking practices or
material violations of a law or regulation applicable to Employer or any
subsidiary; (ii) Executive engages in any repeated violations of a policy of
Employer after being warned in writing by the Board or the CEO not to violate
such policy; (iii) Executive engages in any single violation of a policy of
Employer if such violation materially and adversely affects the business or
affairs of Employer; (iv) Executive fails to timely implement a direction or
order of the Board or the CEO, unless such direction or order would violate the
law; (v) Executive engages in a breach of fiduciary duty or act of dishonesty
involving the affairs of Employer; (vi) Executive is removed or suspended from
banking pursuant to Section 8(e) of the Federal Deposit Insurance Act or any
other applicable state or federal law; (vii) Executive commits a material breach
of Executive’s obligations under this Agreement, and if such breach is
determined to be curable by the CEO or the Board, Executive fails to cure such
breach during the thirty (30)-day notice period, if applicable; (viii) Executive
materially fails to perform Executive’s duties to Employer with the degree of
skill, care or competence expected by the Board or the CEO following written
notice by the CEO or the Board, and if such failure is determined to be curable
by the CEO or the Board, Executive fails to cure such failure during the thirty
(30)-day notice period, if applicable; or (ix) Executive is found guilty of, or
pleads nolo contendere to, a felony or an act of dishonesty in connection with
the performance of Executive’s duties as an officer of Employer, or an act that
disqualifies Executive from serving as an officer or director of Employer.  If
Executive’s employment is terminated pursuant to this Section 5(b), then
Employer shall be required to pay Executive the Accrued Amounts, and Employer
shall have no further obligations to Executive under this Agreement.

 

(c)           Termination for Good Reason.  Prior to Executive’s termination for
Good Reason (as defined below), Executive shall give Employer written notice of
the occurrence of the event or condition that Executive believes constitutes a
Good Reason within thirty (30) days of the initial existence of such event or
condition, which written notice shall provide detailed facts, and not mere
conclusions, to support Executive’s claim of termination for Good Reason.  If
Employer determines that the events or conditions exist as alleged by Executive,
and does not cure such events or conditions within thirty (30) days of
Executive’s written notice, then this Agreement and Executive’s employment
hereunder shall terminate on the thirtieth (30th) day

 

4

--------------------------------------------------------------------------------


 

following Executive’s written notice.  “Good Reason” means the occurrence of any
one (1) or more of the following, without Executive’s prior consent:  (i) a
material adverse change in the nature, scope or status of Executive’s position,
authorities or duties from those in effect in accordance with
Section 3(a) immediately following the Effective Date; (ii) a reduction in
Executive’s Base Salary, unless such reduction applies to all similarly situated
senior executives of Employer; (iii)  Employer changes the primary location of
Executive’s employment to a place that is more than fifty (50) miles from
Executive’s primary location of employment as of the Effective Date; or
(iv) Employer otherwise commits a material breach of its obligations under this
Agreement.

 

(d)           Termination upon Change in Control.  Following a Change in
Control, this Agreement and Executive’s employment hereunder may be terminated
in accordance with Section 5(a), (b), or (c) by delivering written notice of
termination to the other Party no less than thirty (30) days before the
Termination Date.

 

(i)            A “Change in Control” shall be deemed to have occurred upon the
first to occur of the following:  (A) any “person” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of First Busey or a corporation owned directly or indirectly by the
stockholders of First Busey in substantially the same proportions as their
ownership of stock of First Busey, is or becomes a “beneficial owner” (within
the meaning of Rule 13d-3 of the 1934 Act), directly or indirectly, of
securities representing more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of First Busey; (B) during any
period of twelve (12) consecutive months, the individuals who at the beginning
of such period constitute the Board (and any new director whose election by the
Board or nomination for election by First Busey’s stockholders was approved by a
vote of at least a majority of the directors when still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board; or (C) the consummation of (1) a merger or consolidation
of First Busey with any other corporation, other than a merger or consolidation
that would result in the voting securities of First Busey outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of First Busey or such surviving entity outstanding
immediately after such merger or consolidation; or (2) a complete liquidation or
dissolution of, or an agreement for the sale or other disposition of all or
substantially all of the assets of, First Busey.

 

(ii)           Notwithstanding Section 5(d)(i), a Change in Control shall not be
deemed to have occurred if Executive agrees in writing that the transaction or
event in question does not constitute a Change in Control for the purposes of
this Agreement.

 

(e)           Termination upon Disability.  Employer shall not terminate this
Agreement and Executive’s employment hereunder if Executive becomes “disabled”
within the meaning of Employer’s then current employee disability program or, at
Employer’s election, as determined by a physician selected by Employer, unless,
as a result of such disability, Executive

 

5

--------------------------------------------------------------------------------


 

is unable to perform Executive’s duties with the requisite level of skill and
competence for a period of six (6) consecutive months.  Thereafter, Employer may
terminate this Agreement for Cause in accordance with Section 5(b).

 

(f)            Termination upon Death.  This Agreement shall terminate if
Executive dies during the Term, effective on the date of Executive’s death.  Any
payments that are owing to Executive under this Agreement or otherwise at the
time of Executive’s death shall be made to whomever Executive may designate in
writing as Executive’s beneficiary, or absent such a designation, to the
executor or administrator of Executive’s estate.  Termination of this Agreement
under this Section 5(f) shall be deemed to be a termination in accordance with
Section 5(b).

 

(g)           Severance Benefits.  Employer shall pay severance benefits to
Executive as follows:

 

(i)            If this Agreement and Executive’s employment hereunder are
terminated by Employer without Cause pursuant to Section 5(a), or by Executive
for Good Reason pursuant to Section 5(c), Employer shall pay Executive an amount
equal to one hundred percent (100%) (or two hundred percent (200%) if the
foregoing terminations occur within one (1) year after the occurrence of a
Change in Control) of the sum of (A) Executive’s then applicable Base Salary,
plus (B) the amount of the most recent performance bonus that Employer paid to
Executive pursuant to Section 4(b) (the “Severance Payment”).  Employer shall
also reimburse Executive for up to twelve (12) months (or eighteen (18) months
if the foregoing terminations occur within one (1) year after the occurrence of
a Change in Control) for continuing coverage under Employer’s health insurance
pursuant to the health care continuation rules of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), provided that Executive remains
eligible for, and elects, such COBRA continuation for such period following the
Termination Date, and provided, further, that, to the extent Executive paid a
portion of the premium for such benefits while employed, Executive shall
continue to pay such portion during the period of continuation hereunder, and
any period of continuation hereunder shall be credited against Executive’s
continuation rights under COBRA.

 

(ii)           Subject to Executive’s execution of an irrevocable general
release and waiver of claims as required by Section 5(j), all payments that
become due to Executive under this Section 5(g) shall be made in substantially
equal installments in accordance with Employer’s regular payroll practices then
in effect for a one (1)-year period (or two (2)-year period if following a
Change in Control) beginning on the regular payroll date occurring on or closest
before the sixtieth (60th) day following the Termination Date; provided,
however, that if the Termination Date occurs on or after November 2nd in any
year, such payments shall not commence until the first payroll date in
January of the next year.  Employer shall be obligated to make all payments that
become due to Executive under this Section 5(g) whether or not Executive obtains
other employment following termination or takes steps to mitigate any damages
that Executive claims to have sustained as a result of termination.  The
payments provided for in this Section 5(g) are intended to supplement any
compensation or other benefits that have accrued or vested with respect to
Executive or for Executive’s account as of the Termination Date.

 

6

--------------------------------------------------------------------------------


 

(iii)         The Parties intend that no portion of any payment under this
Agreement, or payments to or for the benefit of Executive under any other
agreement or plan, be deemed to be an “Excess Parachute Payment” as defined in
Section 280G of the Internal Revenue Code of 1986 (the “Code”).  The present
value of any payments to or for the benefit of Executive in the nature of
compensation, as determined by the legal counsel or certified public accountants
for Employer in accordance with Code Section 280G(d)(4), receipt of which is
contingent on a Change in Control, and to which Code Section 280G applies (in
the aggregate “Total Payments”), shall be reduced, as necessary, such that the
payment does not exceed an amount equal to one dollar ($1.00) less than the
maximum amount that Employer may pay without loss of deduction under Code
Section 280G(a), provided that any such reduction shall be in accordance with
Code Section 409A.

 

(iv)          If Employer is not permitted to make any payments that may become
due to Executive under this Section 5(g) because First Busey or FirsTech is not
in compliance with any regulatory-mandated minimum capital requirements or if
making the payments would cause the First Busey’s capital to fall below such
minimum capital requirements, then Employer shall delay making such payments
until the earliest possible date it could resume making the payments without
violating such minimum capital requirements.  Further, if Employer is not
permitted to make any payments that may become due to Executive under this
Section 5(g) because of the operation of any other applicable law or regulation,
then Employer shall delay making such payments until the earliest possible date
it could resume making the payments without violating such applicable law or
regulation.

 

(h)           Payment Equalization.  If Employer is paying, or in the case of a
lump sum, has paid, Executive a Severance Payment pursuant to Section 5(g)(i),
then Executive shall not seek or apply for unemployment compensation under the
Illinois Unemployment Act 820 ILCS 405/100 et seq. or any other state or federal
unemployment compensation law at any time prior to a date following the final
payment made hereunder or with respect to the period during which such payments
were or were to be made until the final payment is made.

 

(i)            Specified Employee.  If at the time of any payment hereunder
Executive is considered to be a Specified Employee (as defined below) and such
payment is required to be treated as deferred compensation under Code
Section 409A, then, to the extent required by Code Section 409A, payments shall
be delayed to the date that is six (6) months after the Termination Date.  For
purposes of Code Section 409A, all installment payments of deferred compensation
made hereunder, or pursuant to another plan or arrangement, shall be deemed to
be separate payments and, accordingly, the aforementioned deferral shall only
apply to separate payments that would occur during the six (6)-month deferral
period and all other payments shall be unaffected.

 

(i)            All payments delayed pursuant to this Section 5(i) shall be
accumulated and paid in a lump-sum, catch-up payment as of the first (1st) day
of the seventh (7th) month following the Termination Date (or, if earlier, the
date of death of Executive), with all such delayed payments being credited with
interest (compounded monthly) for such period of delay equal to the prime rate
in effect on the first (1st) day of such six (6)-month period.  Any portion of
the benefits hereunder that were not otherwise due to be paid during the six
(6)-month

 

7

--------------------------------------------------------------------------------


 

period following the Termination Date shall be paid to Executive in accordance
with the payment schedule established herein.

 

(ii)           The term “Specified Employee” means any person who holds a
position with Employer of senior vice president or higher and has compensation
greater than that stated in Code Section 416(i)(1)(A)(i).  The determination of
whether Executive is a Specified Employee shall be based upon the twelve
(12)-month period ending on each December 31st (such twelve (12)-month period is
referred to below as the “identification period”).  If Executive is determined
to be a Specified Employee during the identification period, he shall be treated
as a Specified Employee for purposes of this Agreement during the twelve
(12)-month period that begins on the April 1st following the close of such
identification period.  For purposes of determining whether Executive is a
Specified Employee under Code Section 416(i), compensation shall mean
Executive’s W-2 compensation as reported by Employer for a particular calendar
year.

 

(j)            Release.  As a condition to Employer’s obligation to pay any
severance benefit under Section 5(g), Executive shall execute a general release
of, and waiver of claims against, Employer and its subsidiaries and affiliates,
substantially in the form attached hereto as Exhibit A on or before the sixtieth
(60th) day following the Termination Date.  For the avoidance of doubt, in order
for such release to be deemed effective for purposes of this Agreement, any
applicable revocation period with respect to such release and waiver must have
expired on or before such sixtieth (60th) day.

 

Section 6.              Confidentiality.  Executive acknowledges that the nature
of Executive’s employment shall require that Executive produce and have access
to records, data, trade secrets and information that are not available to the
public regarding Employer and its subsidiaries and affiliates (“Confidential
Information”).  Executive shall hold in confidence and not directly or
indirectly disclose any Confidential Information to third parties unless
disclosure becomes reasonably necessary in connection with Executive’s
performance of Executive’s duties hereunder, or the Confidential Information
lawfully becomes available to the public from other sources, or Executive is
authorized in writing by Employer to disclose it or Executive is required to
make disclosure by a law or pursuant to the authority of any administrative
agency or judicial body.  All Confidential Information and all other records,
files, documents and other materials or copies thereof relating to the business
of Employer or any of its subsidiaries or affiliates that Executive prepares or
uses shall be the sole property of Employer.  Executive’s access to and use of
Employer’s computer systems, networks and equipment, and all Employer
information contained therein, shall be restricted to legitimate business
purposes on behalf of Employer; any other access to or use of such systems,
network and equipment is without authorization and is prohibited.  The
restrictions contained in this Section 6 shall extend to any personal computers
or other electronic devices of Executive that are used for business purposes
relating to Employer. Executive shall not transfer any Employer information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to Employer.  Executive shall promptly return all
originals and copies of any Confidential Information and other records, files,
documents and other materials to Employer if Executive’s employment with
Employer is terminated for any reason.

 

8

--------------------------------------------------------------------------------


 

Section 7.              Non-Competition and Non-Solicitation Covenants.  The
primary service area of Employer’s business in which Executive will actively
participate extends separately to an area that encompasses a twenty-five
(25)-mile radius from each banking and other office location of Employer and its
subsidiaries and affiliates and a fifty (50)-mile radius from Employer’s main
office in Champaign, Illinois (collectively, the “Restrictive Area”).  As an
essential ingredient and in consideration of this Agreement and Executive’s
employment by Employer, Executive shall not, for a period of one (1) year after
termination of Executive’s employment with Employer for any reason and whether
such termination of employment is during the Term or after the termination or
expiration of the Term (the “Restrictive Period), directly or indirectly compete
with the business of Employer, including by doing any of the following (the
“Restrictive Covenant”):

 

(a)           engage or invest in, own, manage, operate, control, finance,
participate in the ownership, management, operation or control of, be employed
by, associate with or in any manner be connected with, serve as an employee,
officer or director of or consultant to, lend his name or any similar name to,
lend his credit to, or render services or advice to any person, firm,
partnership, corporation, trust or other entity that owns or operates, a bank,
savings and loan association, credit union or similar financial institution (a
“Financial Institution”) with any office located, or to be located at an address
identified in a filing with any regulatory authority, within the Restrictive
Area; provided, however, that in the event a successor to First Busey succeeds
to or assumes First Busey’s rights and obligations under this Agreement in
connection with a Change in Control, this Section 7(a) shall apply only to the
primary service areas of First Busey as they existed immediately before the
Change in Control;

 

(b)           directly or indirectly, for himself or any Financial Institution:
(i) induce or attempt to induce any officer of Employer or any of its
subsidiaries or affiliates, or any employee who previously reported to
Executive, to leave the employ of Employer or any of its subsidiaries or
affiliates; (ii) in any way interfere with the relationship between Employer or
any of its subsidiaries or affiliates and any such officer or employee;
(iii) employ, or otherwise engage as an employee, independent contractor or
otherwise, any such officer or employee; or (iv) induce or attempt to induce any
customer, supplier, licensee or business relation of Employer of any of its
subsidiaries or affiliates to cease doing business with Employer or any of its
subsidiaries or affiliates or in any way interfere with the relationship between
Employer or any of its subsidiaries or affiliates and any of their respective
customers, suppliers, licensees or business relations, where Executive had
personal contact with, or has accessed Confidential Information in the preceding
twelve (12) months with respect to, such customers, suppliers, licensees or
business relations; or

 

(c)           directly or indirectly, for himself or any Financial Institution,
solicit the business of any person or entity known to Executive to be a customer
of Employer or any of its subsidiaries or affiliates, where Executive, or any
person reporting to Executive, had personal contact with such person or entity,
with respect to products, activities or services that compete in whole or in
part with the products, activities or services of Employer or any of its
subsidiaries or affiliates.

 

The foregoing Restrictive Covenant shall not prohibit Executive from owning
directly or

 

9

--------------------------------------------------------------------------------


 

indirectly capital stock or similar securities that are listed on a securities
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System that do not represent more than one percent (1%) of the
outstanding capital stock of any Financial Institution.

 

Section 8.              Remedies for Breach.  Executive has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and Executive acknowledges that the covenants
contained herein are reasonable with respect to their duration, geographical
area and scope.  Executive further acknowledges that the restrictions contained
in this Agreement are reasonable and necessary for the protection of the
legitimate business interests of Employer, that they create no undue hardships,
that any violation of these restrictions would cause substantial injury to
Employer and its interests, that Employer would not have agreed to enter into
this Agreement without receiving Executive’s agreement to be bound by these
restrictions and that such restrictions were a material inducement to Employer
to enter into this Agreement.  During the Restrictive Period, Employer shall
have the right to communicate the existence and terms of this Agreement to any
third party with whom Executive may seek or obtain future employment or other
similar arrangement.  In addition, in the event of any violation or threatened
violation of the restrictions contained in this Agreement, Employer, in addition
to and not in limitation of, any other rights, remedies or damages available to
Employer under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent injunctive relief to prevent or restrain
any such violation by Executive and any and all persons directly or indirectly
acting for or with him, as the case may be.  If Executive violates the
Restrictive Covenant and Employer brings legal action for injunctive or other
relief, Employer shall not, as a result of the time involved in obtaining such
relief, be deprived of the benefit of the full period of the Restrictive
Covenant.  Accordingly, the Restrictive Covenant shall be deemed to have the
duration specified herein computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the Restrictive Covenant by Executive.

 

Section 9.              Indemnity; Other Protections.

 

(a)           Indemnification.  Employer shall indemnify Executive (and, upon
Executive’s death, Executive’s heirs, executors and administrators) to the
fullest extent permitted by law against all expenses, including reasonable
attorneys’ fees, court and investigative costs, judgments, fines and amounts
paid in settlement (collectively, “Expenses”) reasonably incurred by Executive
in connection with or arising out of any pending, threatened or completed
action, suit or proceeding in which Executive becomes involved by reason of
Executive’s having been an officer or director of Employer.  The indemnification
rights provided for herein are not exclusive and shall supplement any rights to
indemnification that Executive may have under any applicable bylaw or charter
provision of Employer, or any resolution of Employer or any applicable statute.

 

(b)           Advancement of Expenses.  In the event that Executive becomes a
party, or is threatened to be made a party, to any pending, threatened or
completed action, suit or proceeding for which Employer is permitted or required
to indemnify Executive under this Agreement, any applicable bylaw or charter
provision of Employer, any resolution of Employer,

 

10

--------------------------------------------------------------------------------


 

or any applicable statute, Employer shall, to the fullest extent permitted by
law, advance all Expenses incurred by Executive in connection with the
investigation, defense, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by Employer of a
written undertaking from Executive to reimburse Employer for all Expenses
actually paid by Employer to or on behalf of Executive in the event it shall be
ultimately determined that Employer cannot lawfully indemnify Executive for such
Expenses, and to assign to Employer all rights of Executive to indemnification
under any policy of directors’ and officers’ liability insurance to the extent
of the amount of Expenses actually paid by Employer to or on behalf of
Executive.

 

(c)           Litigation.  Unless precluded by an actual or potential conflict
of interest, Employer shall have the right to recommend counsel to Executive to
represent Executive in connection with any claim covered by this Section 9. 
Further, Executive’s choice of counsel, Executive’s decision to contest or
settle any such claim and the terms and amount of the settlement of any such
claim shall be subject to Employer’s prior written approval, which approval
shall not be unreasonably withheld by Employer.

 

Section 10.            General Provisions.

 

(a)           Amendment.  Except as set forth explicitly herein, this Agreement
may not be amended or modified except by written agreement signed by Executive
and First Busey.

 

(b)           Successors; Assignment.  This Agreement shall be binding upon and
inure to the benefit of Executive, Employer and their respective personal
representatives, successors and assigns.  Except as set forth in Section 7(a),
for the purposes of this Agreement, any successor or assign of Employer shall be
deemed to be “Employer.”  Employer shall require any successor or assign of
Employer or any direct or indirect purchaser or acquirer of all or substantially
all of the business, assets or liabilities of Employer, whether by transfer,
purchase, merger, consolidation, stock acquisition or otherwise, to assume and
agree in writing to perform this Agreement and Employer’s obligations hereunder
in the same manner and to the same extent as Employer would have been required
to perform them if no such transaction had occurred.

 

(c)           Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties concerning the subject matter hereof, and supersedes all
prior negotiations, undertakings, agreements and arrangements with respect
thereto, whether written or oral.  The provisions of this Agreement shall be
regarded as divisible and separate; if any provision is declared invalid or
unenforceable, the validity and enforceability of the remaining provisions shall
not be affected.  In the event any provision of this Agreement (including any
provision of the Restrictive Covenant) is held to be overbroad as written, such
provision shall be deemed to be amended to narrow the application of such
provision to the extent necessary to make such provision enforceable according
to applicable law.

 

(d)           Survival.  The provisions of Section 6 (Confidentiality),
Section 7 (Non-Competition and Non-Solicitation Covenants), Section 8 (Remedies
for Breach), Section 9 (Indemnity; Other Protections) and Section 10 (General
Provisions) shall survive the expiration or termination of this Agreement for
any reason.

 

11

--------------------------------------------------------------------------------


 

(e)           Governing Law and Enforcement.  This Agreement shall be construed
and the legal relations of the Parties shall be determined in accordance with
the laws of the State of Illinois without reference to the law regarding
conflicts of law.

 

(f)            Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration
conducted at a location selected by Employer within fifty (50) miles from
Champaign-Urbana, Illinois, in accordance with the rules of the American
Arbitration Association.

 

(g)           Prevailing Party Legal Fees.  Should either Party initiate any
action or proceeding to enforce this Agreement or any provision hereof, or for
damages by reason of any alleged breach of this Agreement or of any provision
hereof, or for a declaration of rights hereunder, the prevailing Party in any
such action or proceeding shall be entitled to receive from the other Party all
costs and expenses, including reasonable attorneys’ fees, incurred by the
prevailing Party in connection with such action or proceeding; provided,
however, that reasonable attorneys’ fees shall be limited to the fees of the
last attorney to represent the Party and to the lesser of the fees incurred as a
result of the reasonable hourly rate of the attorney or any contingent or other
arrangement for the payment of legal fees.  The payment, if any, of costs and
expenses to either Party under this Section 10(g) shall be made no later than
two and one-half (2½) months following the end of the year in which a final
adjudication is made in the action or proceeding.

 

(h)           Waiver.  No waiver by either Party at any time of any breach by
the other Party of, or compliance with, any condition or provision of this
Agreement to be performed by the other Party shall be deemed a waiver of any
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(i)            Notices.  Notices pursuant to this Agreement shall be in writing
and shall be deemed given when received; and, if mailed, shall be mailed by
United States registered or certified mail, return receipt requested, postage
prepaid; and if to Employer, addressed to the principal headquarters of First
Busey, attention: President and Chief Executive Officer; and if to Executive, to
the address for Executive as most currently reflected in the corporate records
or to such other address as Executive has most recently provided to Employer.

 

(j)            Code Section 409A.  To the extent any provision of this Agreement
or action by Employer would subject Executive to liability for interest or
additional taxes under Code Section 409A, it shall be deemed null and void, to
the extent permitted by law and deemed advisable by Employer.  It is intended
that this Agreement will comply with Code Section 409A, and this Agreement shall
be administered accordingly, and interpreted and construed on a basis consistent
with such intent.  Notwithstanding anything herein to the contrary, no
termination or other similar payments and benefits hereunder shall be payable on
account of Executive’s termination of employment unless Executive’s termination
of employment constitutes a “separation from service” within the meaning of
Section 409A.  To the extent any reimbursements or in-kind benefit payments
under this Agreement are subject to Code Section 409A, such reimbursements and
in-kind benefit payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent

 

12

--------------------------------------------------------------------------------


 

necessary (including retroactively) by Employer to maintain to the maximum
extent practicable the original intent of this Agreement while avoiding the
application of taxes or interest under Code Section 409A.  The preceding shall
not be construed as a guarantee of any particular tax effect for Executive’s
compensation and benefits and Employer does not guarantee that any compensation
or benefits provided under this Agreement will satisfy the provisions of Code
Section 409A.

 

(k)           Clawback.  Any amount or benefit received under this Agreement
shall be subject to potential cancellation, recoupment, rescission, payback, or
other action in accordance with the terms of any applicable Employer clawback
policy (the “Policy”) or any applicable law, as may be in effect from time to
time.  Executive acknowledges and consents to Employer’s application,
implementation, and enforcement of (i) the Policy or any similar policy
established by Employer that may apply to Executive and (ii) any provision of
applicable law relating to cancellation, rescission, payback, or recoupment of
compensation, as well as Executive’s express agreement that Employer may take
such actions as may be necessary to effectuate the Policy, any similar policy,
or applicable law, without further consideration or action.

 

(l)            Construction.  This Agreement shall be deemed drafted equally by
the Parties.  Any presumption or principle that the language of this Agreement
is to be construed against any Party shall not apply.  Whenever used in this
Agreement, the singular includes the plural and vice versa (where applicable);
the words “hereof,” “herein,” “hereto,” “hereby,” “hereunder,” and other words
of similar import refer to this Agreement as a whole (including exhibits); all
references to sections, schedules and exhibits are to sections, schedules and
exhibits in or to this Agreement unless otherwise specified; the words
“include,” “includes” and “including” means “include, without limitation,”
“includes, without limitation” and “including, without limitation,”
respectively; any reference to a document or set of documents, and the rights
and obligations of the parties under any such documents, means such document or
documents as amended from time to time, and any and all modifications,
extensions, renewals, substitutions or replacements thereof; and references to a
statute shall refer to the statute and any amendments and any successor
statutes, and to all regulations promulgated under or implementing the statute,
as amended, or its successors, as in effect at the relevant time.  The headings
used in this Agreement are for convenience only, shall not be deemed to
constitute a part hereof, and shall not be deemed to limit, characterize or in
any way affect the construction or enforcement of the provisions of this
Agreement.  This Agreement may be executed in any number of identical
counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.  All remedies of
any Party are cumulative and not alternative, and are in addition to any other
remedies available at law, in equity or otherwise.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

FIRST BUSEY CORPORATION and

 

EXECUTIVE

FIRSTECH, INC.

 

 

 

 

 

 

 

 

By:

/s/ VAN A. DUKEMAN

 

/s/ HOWARD MOONEY

 

Van A. Dukeman

 

Howard Mooney

 

President and Chief Executive Officer of First Busey Corporation

 

 

 

Signature Page to Howard Mooney Employment Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A to Employment Agreement

 

AGREEMENT AND RELEASE

 

This Agreement and Release (this “Release”) is made and entered into as of
                                                   (the “Release Date”), by and
among First Busey Corporation (“First Busey”), Busey Bank (the “Bank” and
together with First Busey, “Employer”) and
                                                   (“Executive,” and together
with Employer, the “Parties”).  In consideration of the mutual covenants
hereinafter set forth, the Parties hereby agree as follows:

 

Section 1.              Separation.  Executive’s employment with Employer shall
end effective                                                   .

 

Section 2.              Payment and Benefits.  In consideration of the promises
made in this Release, First Busey has agreed to pay Executive the compensation
and benefits as provided in that certain employment agreement made and entered
into as of                                                   , by and among the
Parties (the “Employment Agreement”).  Executive understands and acknowledges
that the compensation and benefits provided under this Section 2 constitute an
amount in excess of that to which Executive would be entitled without entering
into this Release.  Executive acknowledges that such compensation and benefits
are being provided by First Busey, in part, as consideration for Executive
entering into this Release, including the release of claims and waiver of rights
provided in Section 3 of this Release.

 

Section 3.              Release of Claims and Waiver of Rights.  Executive, on
Executive’s own behalf and that of Executive’s heirs, executors, attorneys,
administrators, successors and assigns, fully releases and discharges Employer,
its predecessors, successors, subsidiaries, affiliates and assigns, and its and
their directors, officers, trustees, employees, and agents, in their individual
and official capacities, and the current and former trustees and administrators
of any retirement or other benefit plan applicable to the employees or former
employees of Employer, in their individual and official capacities (the
“Released Parties”), from any and all liability, claims, demands and actions,
including liability, claims, demands and actions arising under Employer’s
policies and procedures, whether formal or informal; the United States or State
of Illinois Constitutions; the Civil Rights Act of 1964; the Civil Rights Act of
1991; the Illinois Human Rights Act; the Employee Retirement Income Security Act
of 1974; the Age Discrimination in Employment Act; Executive Order 11246; and
any other federal, state or local statute, ordinance or regulation with respect
to employment, and in addition thereto, from any other liability, claims,
demands and actions with respect to Executive’s employment with Employer or
other association with Employer through the Release Date, including the
termination of Executive’s employment with Employer, any right of payment for
disability or any other statutory or contractual right of payment or any claim
for relief on the basis of any alleged tort or breach of contract under the
common law of the State of Illinois or any other state, including defamation,
intentional or negligent infliction of emotional distress, breach of the
covenant of good faith and fair dealing, promissory estoppel, and negligence. 
Executive represents that Executive has not assigned or filed any claim, demand,
action or charge against the Released Parties.  Executive further acknowledges
that Executive is aware that statutes exist that render null and void releases
and discharges of any claims, rights, demands, liabilities, actions and causes
of action that are unknown to the releasing or discharging party at the time of
execution of the release and discharge.  Executive hereby expressly waives,
surrenders and

 

A-1

--------------------------------------------------------------------------------


 

agrees to forego any protection to which Executive would otherwise be entitled
by virtue of the existence of any such statute in any jurisdiction, including
the State of Illinois.

 

Section 4.              Covenant Not to Sue.  Executive shall not bring, file,
charge, claim, sue or cause, assist, or permit to be brought, filed, charged or
claimed any action, cause of action, or proceeding regarding or in any way
related to any of the claims described in Section 3 of this Release; Executive’s
release of claims and waiver of rights provided in Section 3 of this Release is,
shall constitute and may be pleaded as, a bar to any such claim, action, cause
of action or proceeding.  If any government agency or court assumes jurisdiction
of any charge, complaint or cause of action covered by this Release, Executive
shall not seek and shall not accept any personal equitable or monetary relief in
connection with any investigation, civil action, suit or legal proceeding.

 

Section 5.              Mutual Non-Disparagement.  At all times following the
signing of this Release, neither Party shall engage in any vilification of the
other, and each Party shall refrain from making any false, negative, critical or
disparaging statements, implied or expressed, concerning the other, including
management style, methods of doing business, the quality of products and
services, or role in the community.  Executive acknowledges that the only
persons whose statements may be attributed to Employer for purposes of this
covenant not to make disparaging statements shall be each member of the Board of
Directors of Employer, the CEO and executive officers that report directly to
the CEO.  The Parties shall do nothing that would damage the other’s business
reputation or good will.

 

Section 6.              Representations by Executive.  Executive warrants that
Executive is legally competent to execute this Release and that Executive has
not relied on any statements or explanations made by Employer or its attorneys. 
Moreover, Executive acknowledges that Executive has been afforded the
opportunity to be advised by legal counsel regarding the terms of this Release,
including the release of all claims and waiver of rights set forth in Section 3
of this Release.  Executive acknowledges that Executive has been offered
[twenty-one (21)] days to consider this Release.  After being so advised, and
without coercion of any kind, Executive freely, knowingly and voluntarily enters
into this Release.  [Executive further acknowledges that Executive may revoke
this Release within seven (7) days after Executive has signed this Release and
further understands that this Release shall not become effective or enforceable
until seven (7) days after Executive has signed this Release, as evidenced by
the date set forth below Executive’s signature on this Release.  Any revocation
of this Release by Executive must be in writing and addressed to the principal
headquarters of First Busey, attention: President and Chief Executive Officer. 
If sent by mail, any revocation must be postmarked within the seven (7)-day
period and sent by certified mail, return receipt requested.]  In addition,
Executive represents that Executive has returned all property of Employer that
is in Executive’s possession, custody or control, including all documents,
records and tangible property that are not publicly available and reflect, refer
or relate to Employer or Employer’s business affairs, operations or customers,
and all copies of the foregoing.

 

Section 7.              No Admissions.  Employer denies that it or any of its
employees or agents have taken any improper action against Executive.  This
Release shall not be admissible in any proceeding as evidence of improper action
by Employer or any of its employees or agents.

 

A-2

--------------------------------------------------------------------------------


 

Section 8.              Confidentiality.  Executive and Employer shall keep the
existence and the terms of this Release confidential, except for Executive’s
immediate family members or their legal or tax advisors in connection with
services related hereto and except as may be required by law or in connection
with the preparation of tax returns.

 

Section 9.              Non-Waiver.  Employer’s waiver of a breach of this
Release by Executive shall not be construed or operate as a waiver of any
subsequent breach by Executive of the same or of any other provision of this
Release.

 

Section 10.            Restrictive Covenants.  Executive shall abide by the
terms set forth in Sections 5 and 6 of the Employment Agreement.

 

Section 11.            Construction.  The terms set forth in Section 9 of the
Employment Agreement shall apply to this Release, provided that the word
“Release” shall take the place of the word “Agreement” in such Section 9, where
applicable.

 

IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.

 

 

FIRST BUSEY CORPORATION and

EXECUTIVE

BUSEY BANK

 

 

 

 

 

By:

 

 

 

 

[Name]

[Name]

 

President and Chief Executive Officer of First Busey Corporation

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------